Citation Nr: 0712538	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty or more than 20 years, 
including the period from December 1974 until his retirement 
in February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied service connection for hypertension 
and granted service connection for PTSD, and assigned a 10 
percent evaluation for it, effective September 2002.  The 
veteran disagreed with the denial of service connection and 
with the evaluation assigned for PTSD.  By rating action 
dated in July 2003, the RO increased the evaluation assigned 
to PTSD to 30 percent, effective September 2002.

The Board points out that the veteran filed a timely appeal 
concerning his claims for service connection for a back 
disability and for an increased rating for his service-
connected right knee disability.  However, in a Statement in 
Support of Claim dated in December 2004, he withdrew these 
claims.  Accordingly, this decision is limited to the issues 
set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran's currently diagnosed hypertension cannot be 
disassociated from the somewhat elevated systolic blood 
pressure reading at the time of his separation from service, 
and the multiple elevated blood pressure readings on the 
initial VA examination conducted two months following his 
retirement from service.

2.  Prior to December 22, 2004, the veteran's PTSD is 
manifested by symptoms such as nightmares, mild memory 
impairment and sleep disturbance, with Global Assessment of 
Functioning Scores ranging from 55 to 50.  

3.  As of December 22, 2004, the veteran's PTSD is manifested 
by symptoms including a flat affect.



CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2006).

2.  An initial evaluation in excess of 30 percent for the 
period prior to December 22, 2004 for PTSD is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

3.  As of December 22, 2004, an evaluation of 50 percent for 
PTSD is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

The veteran's claim for service connection for PTSD was 
granted by the April 2003 rating decision on appeal.  The 
veteran's filing of a notice of disagreement as to the 
disability rating assigned did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  As such, VA 
satisfied its duty to notify by means of a statement of the 
case, which set forth the relevant diagnostic criteria for 
rating the disability at issue.  Moreover, the Board notes 
that the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for an increased rating in a February 2003 letter, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  In this regard, 
the veteran reported treatment for PTSD by VA facilities, and 
such records have been obtained.

Thus, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant, especially given the favorable 
decisions below.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection-hypertension 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The record discloses that the service medical records, which 
were apparently in the claims folder at one time, are no 
longer of record.  The RO contacted the National Personnel 
Records Center which responded in 2003 that the service 
medical records had been mailed to a VA RO on or before 
August 27, 1980.  

According to an October 1980 rating decision that adjudicated 
the veteran's original claim for service connection, the 
veteran's blood pressure at the time of his separation from 
service was 138/50.  It was further indicated that a review 
of records found no evidence of high blood pressure readings.  

Serial blood pressure readings an April 1980 VA general 
medical examination, two months after his separation from 
service, were 150/94; 150/94; 160/100; 154/94; and 150/90.  
The heart was normal on a chest X-ray study.  The pertinent 
diagnosis was arterial hypertension.  

Service department medical records following service disclose 
that the veteran was seen in April 1985 for complaints of 
chest pain.  It was noted that he had experienced an episode 
of chest pain in November 1984.  It was stated that he was 
hospitalized for ten days and that his blood pressure had 
fluctuated wildly.  The veteran was reportedly put on 
medication for blood pressure control.  The veteran's blood 
pressure in April 1985 was 164/112.

VA medical records disclose that a history of hypertension 
was noted in March 1991.  The assessment was hypertension, 
stable.  In January 2004, it was reported that the veteran 
had a physician who handled his hypertension.  It was 
indicated that he was not sure of the dosage of the 
medication he took for hypertension.  Another entry on the 
same date reflects that the veteran's hypertension was poorly 
controlled.

In January 2005, a VA physician reviewed the veteran's claims 
folder to determine whether the blood pressure readings on 
the April 1980 VA examination were sufficient to make a 
diagnosis of hypertension.  The examiner noted that five 
readings had been made at that time.  He acknowledged that 
the systolics were all between 150 and 160, and the 
diastolics were all between 90 and 100.  The examiner stated 
that the chest X-ray study revealed a normal-sized heart.  He 
added that while the values were potentially indicative of a 
problem with hypertension, one never, not in 1980 or now, 
made a diagnosis of hypertension based on a single day's 
reading.  He concluded, therefore, that the readings on the 
VA examination in April 1980 were not enough to make a 
diagnosis of hypertension, even though they were clearly 
elevated values.

The evidence demonstrates that the veteran had a mildly 
elevated systolic blood pressure reading at the time of his 
retirement from service, as well as a series of clearly 
elevated readings on the VA examination two month following 
service.  Moreover, the veteran was hospitalized with chest 
pain and wildly fluctuating blood pressures in 1984, and had 
a significantly elevated blood pressure reading in 1985.  

It is not disputed that the veteran currently has 
hypertension.  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In addition, the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in "relative equipoise, the law dictates that 
the veteran prevails."  The Board finds that the evidence in 
this case has reached that point.

In reaching this determination, the Board acknowledges that 
opinion from the VA physician in January 2005.  The issue in 
this case is not whether hypertension should have been 
diagnosed in 1980, but whether the veteran's current 
hypertension is related to service.  Based on the evidence of 
record, the Board finds that the evidence is at least in 
equipoise and that service connection for hypertension is 
warranted.

	II.  Increased rating-PTSD 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
as the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A factor which may be considered in evaluating mental 
disorders is a Global Assessment of Functioning score (GAF).  
GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores 
ranging from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2006).  Accordingly, a GAF Score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

For the period prior to December 22, 2004, the evidence 
supporting the veteran's claim includes his statements and 
some medical findings.  In this regard, the Board notes a VA 
outpatient initial evaluation in July 2002 noted a sleep 
disorder, low self esteem, and extreme difficulty in 
trusting.  In an August 2002 Vet Center report noted social 
isolation, irritability, and feeling uncomfortable in crowds.  

The March 2003 VA psychiatric examination demonstrated that 
the veteran was frequently tearful and his speech halting.  
He appeared fairly concrete.  The examination report 
indicates that he disliked being out in crowds and that he 
had very little social life.  

VA outpatient treatment records disclose that the veteran was 
seen in October 2003 and was tearful when talking about the 
in-service trauma he suffered.  It took him five minutes to 
recover.  He had a depressed affect.  During the interview, 
the veteran described being hypervigilant and lonely.  It was 
noted in March 2004 that mania was evident.  The GAF score 
was 50.  The veteran reported having one to two nightmares 
per month in January 2005.  He said he was not able to go 
back to sleep, and that it took him up to two days to 
recover.  He also described flashbacks and social isolation.  
The veteran stated he felt anxious and he looked sad.  He had 
trouble getting his thoughts together.  The examiner 
indicated that his PTSD was worsening. 

The evidence against the veteran's claim also includes the 
medical findings.  Although it is true that the veteran 
experiences sleep disturbance, there is no clinical evidence 
of any panic attacks or impaired judgment.  No more than a 
mild impairment of memory has been demonstrated.  The August 
2002 Vet Center reported noted that his PTSD was moderate and 
assigned a GAF score of 55.  The VA outpatient treatment 
records from October 2003 through April 2004 reflect 
improvement in the veteran's symptoms.  The Board observes 
that his grooming, hygiene and dress were all appropriate in 
March 2004.  In March 2004 he was pleasant and cooperative, 
appropriate with hygiene, had a bright but restricted affect, 
normal thought content, normal speech, no suicidal or 
homicidal ideation, no delusions, fair insight, and good 
judgment.  A GAF score of 50 was assigned.  It was noted the 
following month that he felt much better and his appetite was 
good.  He was no longer tearful, and the examiner commented 
that there was much improvement in his condition.  

.

After review of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 30 percent for PTSD prior to 
December 22, 2004.  While the veteran was given a GAF score 
of 50 in March 2004, the objective findings at that time do 
not more nearly approximate the criteria for a 50 percent 
evaluation at that time.  

However, at the December 2004 VA psychiatric examination, the 
veteran had a flat, unspontaneous and somewhat detached 
affect.  It was also noted that, other than interactions with 
his own family and with his church family, the veteran 
actively avoided contact with others, and was uncomfortable 
around groups of people.  The veteran related that a few 
years earlier, he began to experience an increase in the 
frequency of his nightmares.  The diagnoses were PTSD, 
chronic, and major depressive disorder, recurrent, moderate.  
The GAF score was 50.  

The examiner commented that the veteran relived his combat 
trauma through nightmares and intrusive memories.  He stated 
that, given the stress caused by the dreams and recollections 
and the frequency of their occurrence, the symptoms could be 
considered serious.  

While the veteran does not meet all of the criteria for a 50 
percent evaluation, such is not required.  For this reason, 
the Board finds that as the veteran was manifesting a flat 
affect, in addition to his other symptoms, an evaluation of 
50 percent is warranted from December 22, 2004, the date of 
the VA examination showing such.

An evaluation in excess of 50 percent is not warranted, 
however.  Although the veteran reported that his symptoms had 
worsened when examined in December 2004, the Board notes that 
his thoughts were well organized and goal-directed.  He did 
not express any bizarre thinking.  The examiner commented 
that the veteran presented with a complex picture of chronic 
pain, PTSD, major depression and sleep apnea.  He concluded 
that the veteran's symptoms were consistent with moderate 
PTSD and moderate depression.  

The Board notes the veteran reported some suicidal thoughts.  
However, he denied ever having planned or felt actual intent 
to commit suicide.  The GAF score of 50 supports a finding 
that the veteran is not in persistent danger of hurting 
himself or others.  Further, while the veteran has indicated 
some irritability, there is no indication that the veteran 
has actually acted violently towards others, but rather, 
shows that he has been able to control any such urges.  

Finally, the preponderance of the objective evidence does not 
show the veteran more nearly approximates the criteria for an 
evaluation in excess of 50 percent.  Such conclusion is 
supported by the objective findings, as well as the GAF 
scores assigned and the examiners' classification of the PTSD 
as moderate.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for hypertension is granted.

An initial evaluation in excess of 30 percent for the period 
prior to December 22, 2004, for PTSD is denied.

As of December 22, 2004, an evaluation of 50 percent for PTSD 
is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


